DISMISS and Opinion Filed June 27, 2019.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-19-00388-CV

      DORSHA MOTORS OF TEXAS, LLC D/B/A DORSHA MOTORS, Appellant
                                V.
                     BRITTANY NICHOLS, Appellee

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-17-04536

                            MEMORANDUM OPINION
                          Before Justices Myers, Molberg, and Carlyle
                                   Opinion by Justice Myers
       This is an appeal from an order granting turnover relief and appointing a receiver. The

notice of appeal was signed by Louis Waggoner with the designation of “managing member.”

       Legal entities such as a corporation or a limited liability company must be represented by

a licensed attorney. See Kunstoplast of Am. v. Formosa Plastics Corp., USA, 937 S.W.2d 455,

456 (Tex. 1996); Sherman v. Boston, 486 S.W.3d 88, 95 (Tex. App.—Houston [14th Dist.] 2016,

pet. denied). Because appellant is not represented by counsel, we instructed appellant to notify

this Court, by May 15, 2019, of the name, State Bar number, address, and telephone number of

new counsel. We cautioned appellant that failure to comply may result in dismissal of the appeal

without further notice. As of today’s date, appellant has not filed a response. Accordingly, we
dismiss the appeal. See TEX. R. APP. P. 42.3(c).




                                                    /Lana Myers/
                                                    LANA MYERS
                                                    JUSTICE


190388F.P05




                                              –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

DORSHA MOTORS OF TEXAS, LLC                           On Appeal from the 44th Judicial District
D/B/A DORSHA MOTORS, Appellant                        Court, Dallas County, Texas
                                                      Trial Court Cause No. DC-17-04536.
No. 05-19-00388-CV         V.                         Opinion delivered by Justice Myers. Justices
                                                      Molberg and Carlyle participating.
BRITTANY NICHOLS, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee BRITTANY NICHOLS recover her costs of this appeal
from appellant DORSHA MOTORS OF TEXAS, LLC D/B/A DORSHA MOTORS.


Judgment entered this 27th day of June, 2019.




                                                –3–